In an action by a licensed real estate broker against the vendor of a parcel of real property and the persons to whom she sold the property to recover damages for conspiracy to deprive him of commissions earned, the appeal is from an order of the County Court, Westchester County, affirming, insofar as appealed from, an order of the City Court of Peekskill which, inter alia,, denied the appellants’ motion to dismiss the complaint for insufficiency (Rules Civ. Prae., rule 106, subd. 4), Order affirmed, with $10 costs and disbursements. No opinion, Beldock, Ughetta, Hallinan and Kleinfeld, JJ., concur. Nolan, P. J„ dissents and votes to reverse the order of the County Court and the order of the City Court of Peekskill, insofar as appealed from, and to grant appellants' motion to dismiss the complaint for insufficiency, with the following memorandum: It is not alleged in the complaint that appellants induced defendant Thompson to breach her contract with respondent, nor are facts .alleged which would sustain a recovery on the ground that appellants conspired to prevent respondent from earning commissions on the sale by defendant Thompson. (Cf. Keviezky v. Lorber, 290 N. Y. 297, 305.) Indeed, it is alleged that respondent fully performed his contract and earned the commission on which bis canse of action is based. [19 Misc 2d 848.]